Citation Nr: 0702990	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-19 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for 
bilateral hearing loss.

2.	Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for a 
chronic right ear infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The vetran had active military service from July 1947 to 
January 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In January 2007, a Deputy Vice Chairman of the Board granted 
the veteran's November 2006 motion to advance his case on the 
Board's docket, pursuant to the provisions of 38 C.F.R. 
§ 20.900.

The Board notes that, in his substantive appeal received in 
May 2004, the veteran requested to testify at a hearing 
before a Veterans Law Judge.  However, in a July 2004 signed 
statement, he requested to testify, instead, during a 
personal hearing at the RO.  He was scheduled for a RO 
hearing in September 2004 but, in a September 2004 signed 
statement, the veteran withdrew his hearing request and did 
not request that the hearing be rescheduled.  As such, the 
Board is of the opinion that all due process requirements 
were met regarding the veteran's hearing request.


FINDINGS OF FACT

1.  An unappealed December 1993 RO rating decision denied the 
veteran's claims for entitlement to service connection for 
bilateral hearing loss and a chronic right ear infection.  It 
was noted that that service medical records and that medical 
records through the 1950's had largely been without mention 
of hearing loss or a right ear infection.  The veteran was 
notified of the RO's determination and did not appeal.

2.  The evidence added to the record since the December 1993 
rating decision that denied the claims for service connection 
for bilateral hearing loss and a chronic right ear infection 
is cumulative and redundant and does not raise a reasonable 
possibility of substantiating the claims for service 
connection for bilateral hearing loss and a chronic right ear 
infection.


CONCLUSIONS OF LAW

1.	The December 1993 RO rating decision that denied service 
connection for bilateral hearing loss is final, and new 
and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.156 (2006).

2.	The December 1993 RO rating decision that denied service 
connection for a chronic right ear infection is final, 
and new and material evidence has not been submitted to 
reopen the claim of entitlement to service connection 
for a chronic right ear infection.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006), aff'd Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id. However, as the appellant's 
application to reopen his claims for service connection is 
being denied, no disability rating or effective date will be 
assigned and, as set forth below, there can be no possibility 
of prejudice to him.  As set forth herein, no additional 
notice or development is indicated in the appellant's claims. 

In an August 2002 letter, issued prior to the December 2002 
rating decision, and in a January 2005 letter, the RO 
informed the appellant of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  In addition, the appellant was 
advised, by virtue of a detailed March 2004 statement of the 
case (SOC) of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  We therefore 
conclude that appropriate notice has been given in this case.  
The Board notes, in addition, that the SOC issued by the RO 
clarified what evidence would be required to reopen the 
previously denied claims for service connection.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the December 2002 rating decision as an instrument 
of notice in this case is cured by the subsequent de novo 
review by the March 2004 SOC.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  In fact, in 
a January 2005 signed statement the veteran said he had no 
more evidence to submit in support of his claims.  In a 
November 2005 letter, the RO advised the veteran of the 
unsuccessful efforts to obtain his medical records from the 
Walter Reed Army Medical Center (for the period from January 
1950 to December 1959), from Lackland Air Force Base Hospital 
(for the period from January to December 1950), and from the 
VA medical center in the Bronx, New York (from 1957 to 1958).  
According to a December 2005 record in the file, the veteran 
contacted a RO representative by telephone and said he had no 
further evidence to submit.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Legal Analysis

In an unappealed December 1993 rating decision, the RO denied 
service connection for bilateral hearing loss and chronic 
right ear infection.  The RO determined that the veteran's 
service medical records were not referable to complaints or 
diagnosis of, or treatment for, bilateral hearing loss or a 
chronic right ear infection.  The appellant did not perfect 
an appeal of the RO's action, and it therefore was final.  

The evidence of record at the time of the December 1993 RO 
decision that denied the veteran's claims of service 
connection for bilateral hearing loss and a chronic right ear 
infection included the veteran's service medical records.  
The records reflect that when examined for entrance into 
service in January 1947 the veteran's hearing was normal.  
Service medical records are not referable to complaints or 
diagnosis of, or treatment for, bilateral hearing loss or a 
chronic right ear infection.  A November 1951 medical board 
evaluation report indicates that the veteran was recommended 
for discharge due to a schizophrenic reaction.  When examined 
in conjunction with his potential discharge, neurological 
findings were essentially negative except for bone conduction 
being greater than air conduction on the right, but in doing 
the Rene test there was no lateralization.  No indication of 
hearing loss or ear infection was noted on this or other 
service medical record.

Post service medical records for the immediate post-service 
period, and through most of the 1950's are completely 
negative for pertinent complaints or findings.  Appellant was 
seen and examined for other disorders, but no hearing loss or 
ear infections were noted.  According to the March 1958 VA 
hospital record, the veteran said he had several ear 
infections and that he heard better out of his right ear than 
his left.  Physical examination findings at that time were 
normal.  Medical records from the VA hospital in Perry Point, 
Maryland, dated in January 1960, are also not referable to 
hearing loss or an ear infection. 

Private and VA medical records through the 1960's and 1970's 
are negative for pertinent complaints or findings.

VA outpatient records, dated from June to October 1993, 
indicate that the veteran complained of having an ear 
infection for a long time.  Results of an audiogram performed 
at the time showed bilateral hearing loss, the right more 
severe than the left.

By rating of December 1993, as noted, service connection for 
bilateral defective hearing and right ear infection was 
denied.

In a May 1994 written statement, submitted prior to the end 
of the appeal period, the veteran said he was in a plane 
crash in service at which time his right ear was damaged and 
caused subsequent ear infections.  

A signed statement from J.L.G., M.D., received in June 1994, 
is not referable to bilateral hearing loss or a chronic right 
ear infection.

In a September 1994 letter, the RO again advised the veteran 
that he had until January 6, 1995 to appeal the RO's December 
1993 decision and advised him of the steps in the appeals 
process.

The December 1993 RO rating decision was final based upon the 
evidence then of record.  38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
December 1993 decision, which was the last final adjudication 
that disallowed the appellant's claims.

Changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in July 2002, the regulations in effect since 
August 29, 2001 are for application.  Those new provisions 
provide that new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
opportunity of substantiating the claim.  38 C.F.R. § 3.156.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, in Hodge v. West, the Federal 
Circuit stressed that under the regulation new evidence could 
be material if that evidence provided "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 155 F.3d. 1356, 1363, (Fed. Cir. 
1998).

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been received.

In this case, as discussed above, an application to reopen 
the appellant's previously denied claim was received by the 
RO in July 2002.  The evidence added to the record since the 
December 1993 rating that denied the veteran's claims 
includes service medical records and VA medical records, 
dated from 1993 to 2004, some duplicative of those previously 
of record, and the veteran's written statements in support of 
his claims.

A November 1993 VA medical record indicates that the veteran 
had a history of chronic right otitis for several years.

The VA medical records dated in 2002 indicate that the 
veteran gave a history of noise exposure and ear infections 
for which a hearing aid was recommended, and show that the 
veteran has a diagnosis of hearing loss.

A November 2004 VA outpatient record indicates the veteran 
gave a history of a head injury in the 1950s with hearing 
loss and otitis for many years.  The assessment was otitis 
externa in the right ear and bilateral sensorineural hearing 
loss.

Such evidence is new in the sense that it has not previously 
been before the VA. However, it is essentially cumulative in 
nature in that it continues to show no more than ongoing 
treatment for bilateral hearing loss and chronic right ear 
infection.  It does not correct the deficits in the evidence 
at the time of the RO's decision in December 1993, nor does 
it otherwise raise a reasonable possibility of substantiating 
the claims.  Indeed, the record remains negative for any 
competent medical evidence of any of the claimed ear or 
hearing disorders in service or of a nexus between the 
veteran's service and his current bilateral hearing loss and 
chronic right ear infection.

In his January 2003 notice disagreement, the veteran reported 
being treated the Kingbridge VA hospital in the Bronx, Valley 
Forge VA hospital in Pennsylvania, and at Walter Reed VA 
hospital.  However, in June 2003, the veteran contacted the 
RO by telephone and said he did not have an address for the 
VA hospital in Valley Forge and to discontinue a search for 
his records at that facility.  As noted above, the other 
medical facilities do not have any record of treating the 
veteran or the claimed disorders (other than that described 
above).

Consequently, the Board finds that the evidence received 
since the December 1993 RO decision that denied service 
connection for bilateral hearing loss and a chronic right ear 
infection is cumulative of the evidence previously considered 
by the RO and does not raise a reasonable possibility of 
substantiating the claims to warrant reconsideration of the 
merits of the claims on appeal.  As the evidence received 
since the December 1993 RO decision that denied entitlement 
to service connection for bilateral hearing loss and a 
chronic right ear infection is not new and material, it 
follows that the claims for service connection for bilateral 
hearing loss and chronic right ear infection may not be 
reopened.


ORDER

New and material evidence having not been received, the 
application to reopen the claim for service connection for 
bilateral hearing loss is denied.

New and material evidence having not been received, the 
application to reopen the claim for service connection for a 
chronic right ear infection is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


